Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This action is responsive to Amendment filed on 10/12/2021. As directed by the Amendment, claims 7 has been amended; claims 22-24 have been canceled. As such, claims 1-7 and 9-21 are pending in the instant application.
	The Applicant has amended claim 7 to corrected minor informalities and has canceled claim 23; as such, the previous claim objections are withdrawn.
	The Applicant has canceled claims 22-24; as such, the previous specification objection and 112 claim rejection are withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Guiliana on 10/22/2021.
 

(Currently Amended) A mask assembly comprising:
a cushion comprising a user contacting portion surrounding at least one aperture, the user contacting portion being adapted to rest about a respiratory orifice of a user, in use;
an elbow connector comprising an elbow connector inlet configured to be connected to an inspiratory tube and an elbow connector outlet with a ball jointed connector end and configured to be fluidically connected to the cushion, wherein the elbow connector is configured to allow the elbow connector inlet to swivel relative to the cushion;
a headgear strap comprising a first end, a second end, and a central portion, the headgear strap being flexible; and
an elongate and continuous headgear connector member supporting the cushion in use, the elongate and continuous headgear connector member comprising:
a central section comprising a front surface, a semi-tubular projection projecting from the front surface with a socket into which the ball jointed connector end is fitted such that the ball jointed connector end can swivel within the socket, the central section being moulded with a first headgear extension and with a second headgear extension, the first and second headgear extensions being configured to be connectable to the first and second ends of the headgear strap, wherein the semi-tubular projection includes an upper portion and a lower portion, the lower portion projecting from the front surface a greater amount than the upper portion;
the first headgear extension extending from a left side of the central section to a first proximal end configured to be connectable to the headgear strap, the first headgear extension configured to extend over a side of a user’s left cheek, in use;
the second headgear extension extending from a right side of the central section to a second proximal end configured to be connectable to the headgear strap, the second headgear extension configured to extend over a side of a user's right cheek, in use;

a second weakened portion disposed between the central section and the second proximal end, the second weakened portion having increased flexibility relative to portions of the elongate and continuous headgear connector member adjacent to the second weakened portion;
wherein both of the first and second headgear extensions comprise thicker distal curved parts and proximal straighter parts, the thicker distal curved parts being thicker than the proximal straighter parts, the proximal straighter parts being straighter than the thicker distal curved parts and having narrower cross-sections than the thicker distal curved parts so that the distal curved parts hold their shape better.

Allowable Subject Matter
	Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 15-21 were previously indicated as allowable.
Regarding independent claim 7, the claim not require the elbow connector outer with a ball jointed connector end and the central section now required a front surface, a semi-tubular projection projecting from the front surface with a socket into which the ball jointed connector end is fitted such that the ball jointed connector end can swivel within the socket, and wherein the semi-tubular projection includes an upper portion and a lower portion, the lower portion 
The closest teaching reference of the record, Fry (U.S. Patent 4,938,209 hereinafter Fry) teach a ball jointed connector end (Fig. 3, Col 3, Lns 53: the first end portion 32 defined a ball-like configuration which rotatably received in the socket 28) and a semi-tubular projection (Fig.3, Col. 2, Lns. 38: a forwardly disposed opening 26 which defines concaved annular sidewalls) with a socket (Fig.3, Col.3 Ln. 40: socket 28) into which the ball jointed connector end is fitted such that the ball jointed connector end can swivel (Fig. 3, Col 3, Lns 53: the first end portion 32 defined a ball-like configuration which rotatably received in the socket 28) with the socket. However, Fry does not disclose the semi-tubular projection includes an upper portion and a lower portion, the lower portion projecting from the front surface a greater amount than the upper portion. In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YAO SAM can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785